UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK -

 

STEVENS BALDO & LIGHTY, PLLC,
Plaintiff, : Case No. 2:18-CV-1600 (MKB) (JO)
Vv.

ANTHONY J. DELLUNIVERSITA, et al.,

Defendants.

 

OBJECTIONS TO SEPTEMBER 19, 2019 ORDER BY MAGISTRATE JUDGE JAMES
ORENSTEIN DENYING NON-DEBTOR DEFENDANTS’ MOTION FOR
RECONSIDERATION OF HIS JULY 24, 2019 PRECLUSION ORDER

Pursuant to Rule 72(a) of the Federal Rules of Civil Procedure (“FRCP”), Defendants
Paul A. Delluniversita, Kelly Walsh, and Gail A. Delluniversita, individually and as the trustee
of the Gail A. Delluniversita Living Trust (the “Non-Debtor Defendants), by and through
counsel Moritt Hock and Hamroff LLP (“MHH”), hereby object to the September 19, 2019 order
by Magistrate Judge James Orenstein (ECF Doc. No. 153) denying their motion for
reconsideration (the “Motion for Reconsideration”) of his July 24, 2019 order “preclud[ing]
defendants from offering any exhibit or testimony in evidence, or making any argument, in
support of the proposition that any or all of them provided fair consideration to PCA
Collectibles, Inc.” (ECF Doc. No. 121, hereinafter the “Preclusion Order’). As demonstrated
below, the Motion for Reconsideration should have been granted because the Preclusion Order
was procedurally improper, unwarranted and unduly harsh under the governing law. Non-Debtor

Defendants’ motion for reconsideration of the Preclusion Order therefore should have been

granted.
FACTUAL AND PROCEDURAL BACKGROUND

This is a fraudulent conveyance action brought by Plaintiff, assignee of a judgment,
against the judgment debtors, Anthony J. Delluniversita (“Anthony J.”), PCI Coin Grading, Inc.,
and PCA Collectibles, Inc. (“PCA” and collectively, the “Debtor Defendants”),’ Non-Debtor
Defendants, and Anthony P. Delluniversita (“Anthony P.”), also a non-debtor.” Plaintiff
amended his complaint three times, filing a First Amended Complaint on November 2, 2018
(ECF Doc. No. 18), a Second Amended Complaint on March 22, 2019 (ECF Doc. No. 56), and a
Third Amended Complaint on September 23, 2019 (ECF Doc. No. 154).

The initial discovery planning conference was conducted on April 5, 2019, and on that
date, Magistrate Judge Orenstein set the following schedule (ECF Doc. No. 67):

Deadline for all Rule 26(a)(1) disclosures: April 5, 2019

First request for production of documents
and first request for interrogatories due by: May 8, 2019

Deadline for joinder of additional parties and
amendment of pleadings: July 1, 2019

Status Conference (with joint status report due
two business days in advance): September 17, 2019

All discovery, including all expert disclosures
under Rule 26(a)(2), if any, to be completed by: November 5, 2019

Pretrial Conference (ex parte statements of
settlement position due via email

two business days in advance): November 15, 2019
Dispositive motion process started by: November 29, 2019
Joint pretrial order due by: | January 6, 2020

 

' Anthony P. previously represented all Defendants; he now only represents himself.

* This case was originally assigned to Judge Joan M. Azrack and Magistrate Judge A. Kathleen
Tomlinson.
On April 26, 2019, Plaintiff served document requests upon Defendants Paul
Delluniversita (“Paul”) and Gail Delluniversita (‘Gail’) (attached hereto as Exhibits A and B,
respectively), as well as Debtor Defendant Anthony J. On May 9, 2019, Anthony P., as counsel
fot Paul, served objections and responses to the requests addressed to Paul (attached hereto as
Exhibit C and at ECF Doc. No. 102-1) along with certain responsive documents. In particular, in
response to Document Request No. 9, which sought “All documents concerning any Fair
Consideration YOU claim that YOU provided to PCA for the checks drawn on PCA’s TD Bank
Account,” Paul produced his W-2 forms and stated that the W-2s demonstrated that Paul “was an
employee of PCA, and the checks issued to him were in his employee capacity.” On June 21,
2019, Anthony P., as counsel for Gail, served objections and responses to the requests addressed
to Gail (attached hereto as Exhibit D) along with certain responsive documents, including certain
W-2 forms and checks issued to Gail for her work as an employee of PCA.

On June 20, 2019, counsel for Plaintiff filed a motion to compel addressed to Anthony J.
(ECF Doc. No. 101), and on June 24, 2019, counsel for Plaintiff filed a motion to compel
addressed to Paul (ECF Doc. No. 102, and collectively, the “Motions to Compel”). Notably,
counsel for Plaintiff did not file any motion to compel with respect to Gail or Kelly. Anthony P.,
as counsel for Anthony J. and Paul, opposed the motions by letter responses dated June 25, 2019
and June 26, 2019, respectively. ECF Doc. Nos. 103 and 104.

Magistrate Judge Orenstein held a hearing on the Motions to Compel on July 2, 2019. By
minute entry that same date, Magistrate Judge Orenstein ordered that “[t]he defendants shall
disclose all records responsive to the outstanding requests by July 9, 2019” and that Anthony P.
“shall withdraw as counsel no later than July 22, 2019.” ECF Doc. No. 109.

By letter motion dated July 10, 2019, Anthony J. and Paul sought an extension of time to
comply with the Court’s July 2, 2019 order on the grounds, inter alia, that (i) the tax returns
sought were in possession of the accountants, whose offices were closed due to the July qin
holiday; and (ii) counsel for Plaintiff refused to enter into a confidentiality order, which was
necessary in light of the tax returns, bank statements, and other sensitive personal financial
information sought. ECF Doc. No. 115. By order dated July 12, 2019 (“July 12, 2019 Order”),
Magistrate Judge Orenstein denied the motion for an extension, stating as follows:

The motion for an extension is denied. The defendants shall

produce all information and records responsive to the plaintiff's

outstanding discovery requests forthwith, and in no event later than

July 15, 2019. Failure to comply will result in the imposition of

sanctions pursuant to Federal Rule of Civil Procedure 37, including

a possible recommendation that the court strike the defendants'

Answer and enter a default judgment against them.
See July 12, 2019 Order. That same day, counsel for Plaintiff filed a motion for sanctions
against Anthony J. and Paul pursuant to FRCP Rule 37(b)(2)(A) for their purported failure to
comply with the Court’s July 12, 2019 Order (the “Motion for Sanctions”).

On July 12, 2019, the same day that Anthony J.’s and Paul’s motion for an extension of

time was denied, and before the July 15, 2019 deadline set by the Court, Non-Debtor Defendants
and Debtor Defendant Anthony J., by and through their counsel, Anthony P., produced hundreds

of pages of documents in response to Plaintiff’s document requests, including:

Paul’s bank account statements;

Paul and Kelly’s tax returns for 2016, 2017, and 2018;

Gail and Anthony J.’s tax returns for 2012, 2015, 2016, and 2017;
Bank account statements for Gail and Anthony J. (with some gaps);
Bank account statements for Gail (with some gaps);

Gail’s W-2 Statements for 2013 and 2015; and

Certain documents regarding Gail’s expenses.

In sum, Non-Debtor Defendants and Debtor Defendant Anthony J. produced hundreds of pages

of documents in response to Plaintiff's requests. This was despite the fact that several responsive
documents, including certain tax returns and bank statements for up to 6 years’ prior, were in the
possession of third parties such as accountants and relevant banks.

Notwithstanding Non-Debtor Defendants’ efforts to comply with their discovery
obligations, Magistrate Judge Orenstein scheduled a hearing on Plaintiff's Motion for Sanctions
for July 19, 2019, which was subsequently adjourned to July 24, 2019. On July 23, 2019,
Anthony P. withdrew as counsel for Non-Debtor Defendants and Anthony J. (ECF Doc. No.
119), as specifically mandated by Magistrate Judge Orenstein. See ECF Doc. No. 109.

On July 24, 2019, the Court held a hearing on Plaintiff's Motion for Sanctions. Neither
Non-Debtor Defendants nor Debtor Defendant Anthony J. appeared at this conference on their
own or.through counsel given that Anthony P. had withdrawn as their counsel the day before and
they had not secured new counsel yet. ECF Doc. No. 121. As noted in a pro se letter that Paul
submitted to the Court, Non-Debtor Defendants and Anthony J. were encountering difficulty in
locating replacement counsel and getting such counsel up to speed on the matter. ECF Doc. No.
123.

Despite the fact that Non-Debtor Defendants and Debtor Defendant Anthony J. were
unrepresented and not in attendance, Magistrate Judge Orenstein proceeded with the hearing on
July 24, 2019. A transcript of the July 24, 2019 proceedings is attached as Exhibit E. During
that hearing, Magistrate Judge Orenstein acknowledged that Non-Debtor Defendants and
Anthony J. would be prejudiced by their lack of representation, but stated his belief that this
prejudice could be ameliorated by providing them with a transcript of the proceedings. See
Exhibit E at p. 3 (“{t]o minimize the resulting prejudice from the lack of representation of
today’s proceeding [ll order the defendants collectively to secure the minutes of today’s

proceeding and to certify compliance within 30 days”). During the July 24, 2019 hearing,
counsel for Plaintiff set forth his one-sided view as to what discovery materials — requested for
the first time in April 2019 — allegedly had yet to be produced, but conceded that certain
documents, including tax returns and bank account statements, had been produced. Jd. at pp. 4-
5. In light of this acknowledged production, Magistrate Judge Orenstein noted that “I don’t think
that there is a sufficient record of non-compliance or other willfulness to justify at this point
striking the answer or finding them in default primarily because I’m not convinced that lesser
sanctions won’t suffice.” Jd. at p. 8. Nevertheless, despite this express acknowledgement of
Non-Debtor Defendants’ and Anthony J.’s at least partial compliance, and express recognition
that lesser sanctions were more than adequate, at the July 24, 2019 hearing, Magistrate Judge
Orenstein issued a number of sanctions against all of the defendants, including (i) requiring that
the defendants reimburse Plaintiff for the costs incurred in bringing the Motion for Sanctions;?
and (ii) “preclud[ing] defendants from offering any exhibit or testimony in evidence, or making
any argument, in support of the proposition that any or all of them provided fair consideration to
PCA Collectibles, Inc.” ECF Doe. No. 121.

Magistrate Judge Orenstein issued this order with respect to all defendants even though
the Motion to Compel that precipitated the Motion for Sanctions was only directed to Anthony J.
and Paul; it did not allege any misconduct by Kelly or Gail. See ECF Doc. Nos. 101-102, 117.
Magistrate Judge Orenstein further issued this order even though both Paul and Gail timely
produced hundreds of pages of responsive documents, including evidence that they provided fair
consideration to PCA for payments received, and even though documents were produced before
any depositions went forward.

On August 5, 2019, MHH filed an appearance on behalf of Paul and Kelly, and on

August 14, 2019, MHH filed an appearance on behalf of Gail. Since being retained, MHH has

 

* Tn a demonstration of good faith, Non-Debtor Defendants paid these costs.

6
worked diligently with Non-Debtor Defendants to produce any outstanding discovery. To obtain
the outstanding discovery (and several additional categories of documents subsequently
requested by counsel for Plaintiff), Non-Debtor Defendants have, inter alia, repeatedly requested
statements from various banks (several of which were requested for 6 years’ prior) and
repeatedly reached out to their accountants, insurance broker, the IRS, and other third parties.

To date, MHH has produced approximately 3,000 pages of documents on behalf of Non-
Debtor Defendants (in addition to the hundreds of pages produced on their behalf by prior
counsel). The documents produced consist of, inter alia, tax returns, bank statements, copies of
checks, W-2 statements, deeds, mortgage records, records of expenses, trust agreements,
certificates of incorporation, and other corporate documents. An index of the documents
produced by MHH was provided to Magistrate Judge Orenstein in support of the Motion for
Reconsideration. See ECF Doc. No. 147. MHH also made Gail available for deposition on
September 5, 2019, and made Paul available for deposition on September 17, 2019. In sum,
since being retained, MHH worked with Non-Debtor Defendants to (i) promptly produce all
outstanding discovery; (ii) produce several categories of documents not initially requested, and
(iii) make both Gail and Paul available for deposition. Non-Debtor Defendants’ efforts to
comply prior to entry of the July 24, 2019 Preclusion Order, and their efforts to promptly rectify
any deficiencies upon retaining new counsel, demonstrates that any discovery delays were
neither intentional not willful.

In light of the facts, inter alia, that (i) Anthony P., as prior counsel for Non-Debtor
Defendants, produced a number of documents in his clients’ possession prior to the July 15, 2019
deadline set by Magistrate Judge Orenstein; (ii) Plaintiff was neither forced to proceed with

depositions without the full benefit of requested document discovery, nor was otherwise
prejudiced; and (iii) MHH, as new counsel for Non-Debtor Defendants, worked diligently to
produce outstanding documents and schedule depositions upon entering the case, Non-Debtor
Defendants filed their Motion for Reconsideration on September 13, 2019, asking the Court to
rescind the Preclusion Order. ECF Doc. No. 147.4 Non-Debtor Defendants emphasized that the
Preclusion Order was unduly harsh given that (i) Non-Debtor Defendants were neither
represented nor heard at the hearing where the Court issued the Preclusion Order; (11) Non-
Debtor Defendants made a substantial document production before the Court issued the
Preclusion Order and were working to obtain outstanding documents not currently in their
possession; (iii) as counsel for Plaintiff acknowledged, Non-Debtor Defendants, since retaining
MHH, promptly rectified any deficiencies and, as admitted by counsel for Plaintiff, did a “good
job in a short period of time” to produce outstanding documents; and (iv) Plaintiff was not
prejudiced by the delay because discovery was not scheduled to close until November and
Plaintiff was not forced to engage in depositions without the benefit of responsive documents.
Despite acknowledging the Court’s admitted preference to adjudicate matters on the
merits, and notwithstanding all of the foregoing arguments, by order dated September 19, 2019,
Magistrate Judge Orenstein refused to vacate the Preclusion Order. ECF Doc. No. 153.° The
Preclusion Order constitutes a significant obstacle to Non-Debtor Defendants’ ability to defend
the case on the merits, as it eliminates a key defense against Plaintiff's claim that payments
received from PCA constitute fraudulent conveyances because they allegedly were not provided
in return for fair consideration. As demonstrated, the Preclusion Order constitutes a drastic

sanction that was neither warranted on the present record, nor supported by the governing law.

 

“ The motion was timely filed as the Court granted MHH’s application, filed on consent, to extend
existing deadlines until September 13, 2019. ECF Doc. No. 130.

° The transcript of the proceedings before Magistrate Judge Orenstein on September 19, 2019 is attached
as Exhibit F.
ARGUMENT

I. STANDARD OF REVIEW
Under FRCP Rule 72(a), a district court judge may modify or set aside any portion of a
magistrate judge’s order on a non-dispositive matter to the extent that the order is “clearly
etroneous or contrary to law.” Fed. R. Civ. P. 72(a). A magistrate judge’s findings may be
considered “clearly erroneous” where “‘on the entire evidence,’ the Court is ‘left with the
definite and firm conviction that a mistake has been committed.’” Easley v. Cromartie, 532 U.S.
234, 243 (2001) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).
“An order is contrary to law when it fails to apply or misapplies relevant statutes, case law or
rules of procedure.” Pisacane v. Enichem Am., Inc., No. 94 Civ. 7843 (JFK) (NRB), 1996 WL

391865, at *2 (S.D.N.Y. July 12, 1996).

Il. THE PRECLUSION ORDER WAS UNWARRANTED ON THE PRESENT
FACTS AND UNDER THE GOVERNING LAW

It is well-settled that preclusion is an extreme sanction that should not be given lightly.
See Titan Indus. Corp. v. Fed. Ins. Co., No. 94 Civ. 726, 1995 WL 438843, at *3 (S.D.N.Y. July
25, 1995) (describing preclusion as an “extreme sanction”). Preclusion is highly disfavored
because it interferes with the Court’s paramount goal and overriding public policy to decide
cases on their merits. Jd. Accordingly, preclusion is only appropriate in those rare and extreme
cases where a party is highly prejudiced by misconduct and less drastic sanctions are insufficient
to rectify the prejudice. See World Wide Polymers, Inc. v. Shinkong Synthetic Fibers Corp., 694
F.3d 155, 159 (2d Cir. 2012) (the harsh remedy of preclusion should only be imposed in
“extreme circumstances” and only after consideration of less drastic sanctions).

The Second Circuit has identified four factors to consider on a motion to preclude

evidence pursuant to FRCP Rule 37: (1) the explanation for any failure to comply, (2) the
importance of the testimony of the precluded witnesses or evidence, (3) any prejudice suffered
by the opposing party as a result of having to prepare to meet the new testimony or evidence, and
(4) the possibility of a continuance. Design Strategy, Inc. v. Davis, 469 F.3d 284, 296 (2d Cir.
2006). See also Titan Indus. Corp. 1995 WL 438843, at *3 (“[t]he court must consider the
extent of the failure by the [] offending party, its explanation for the failure, the degree of
prejudice to the moving party and the availability of corrective measures short of preclusion”).
In assessing whether sanctions should be imposed, “it can be important for the district court to
assess the relative roles of attorney and client in causing the delay, as well as whether a tactical
benefit was sought by the [misconduct]” and “[wJhen an attorney’s misconduct or failing does
not involve an attempt to place the other side at an unfair disadvantage, any sanction should
ordinarily be directed against the attorney rather than the party... .” Wide World Polymers,
Inc., 694 F.3d at 160.

Critically, prejudice is generally not found where the outstanding document discovery has
been provided. See Pall Corp. v. 3M Purification Inc., 279 F.R.D. 209, 213 (E.D.N.Y. 2011)
(denying motion for sanctions where “3M does not dispute that almost all of the documents it
sought during discovery have now been produced, with the exception of a handful of documents
that Pall has listed on its most recent privilege log’). This is particularly the case where the
disclosure is provided prior to the close of discovery and/or prior to depositions. Polanco v.
Active Ret. Cmty., Inc., 14-CV-4145, 2015 WL 12564206, at *10 (E.D.N.Y. Dec. 21, 2016)
(denying motion to preclude where document in question was produced prior to the close of all
discovery); Pall Corp., 279 F.R.D. at 213 (denying preclusion where documents at issue were
produced prior to resumed depositions).

Here, consideration of the relevant factors demonstrates that preclusion is an overly harsh

10
and unwarranted sanction that is neither just, nor commensurate with any previously existing, but
rectified, discovery deficiencies.°

With respect to the first factor, any non-compliance was not substantial, and Non-Debtor
Defendants have a legitimate explanation for any prior (but since rectified) non-compliance.
Prior to entry of the July 24, 2019 Preclusion Order, Non-Debtor Defendants had produced
responsive documents ~ requested for the first time at the end of April — in their possession.
Further, a number of the other outstanding documents yet to be produced at the time were largely
in the hands of accountants, financial institutions, or other third parties. Non-Debtor Defendants
have worked vigorously to contact these accountants and financial institutions and obtain the
requisite documents and information. As a result of these efforts, the outstanding document
discovery has been produced. Put simply, given that Non-Debtor Defendants have a clear,
reasonable explanation for prior production deficiencies, and remedied them promptly, it is clear
that any discovery deficiency was neither willful nor in bad faith — both of which are required to
impose a preclusion sanction. See, e.g., Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d
130, 140 (2d Cir. 2007) (dismissal inappropriate “[w]here the party makes good faith efforts to
comply and is thwarted by circumstances beyond his control’). Under these present facts, where
there is a legitimate explanation for any failure to comply, the harsh sanction of preclusion is

simply not justified.’

 

° As noted, no motion to compel was even brought against Gail and Kelly, yet they were precluded.

7 Indeed, the facts here are in stark contrast to those in the cited cases, where notwithstanding extremely
belated production, or failure to produce at all, preclusion was denied. See World Wide Polymers, Inc.
694 F.3d at 158 (expert report produced seven weeks after the deadline); Titan Indus., Corp., supra
(belated production of numerous financial documents after fact discovery and during expert-witness
discovery); Polanco, 2015 WL 12564206, at *6 (belated production of medical note 4 months after the close
of discovery); Pall Corp.., 279 F.R.D. at 211-13 (substantial additional production only after 3 motions to
compel, and after depositions). Here, the discovery sought was produced well in advance of the close of
discovery; therefore, a fortiori, preclusion is not warranted.

11
With regard to the second factor, the precluded evidence is very important to Non-Debtor
Defendants, as it demonstrates that the payments by PCA to them were for fair consideration
rather than fraudulent conveyances as Plaintiff contends. Both Paul and Gail have produced
evidence that payments to them by PCA were for fair consideration -- including their provision
of services to PCA. Barring Paul and Gail from presenting this evidence would deprive them of
a key defense against Plaintiffs fraudulent conveyance claims; indeed it could be outcome
determinative and the functional equivalent of striking their answers which this Court recognized
was premature. In World Wide Polymers, Inc., the Second Circuit held that the sanction of
striking plaintiff's claim for damages, which similarly drastically affected plaintiff's ability to
succeed on the merits, was a sanction “akin to dismissing the action altogether.” World Wide
Polymers, Inc., 694 F.3d at 159. The Preclusion Order here arguably has the same function and
effect. Such a drastic sanction is too harsh under the circumstances here, where some evidence
of the provision of fair consideration was timely provided, and there was no intentional refusal to
produce the remaining documents. Lesser sanctions should have been considered first. See
World Wide Polymers, Inc., 694 F.3d at 160 (reversing preclusion where “the district court failed
to provide any analysis as to why the first sanction meted out was one of the most severe
sanctions possible”); Passlogix, Inc. v. 2FA Tech, LLC, 708 F. Supp. 2d 378, 421 (S.D.N.Y.
2010) (declining preclusion “as too harsh and unwarranted” as it would effectively bar
defendant’s ability to put forward a key defense.). This is particularly the case in light of the fact
that little advance notice of the potential sanction of preclusion was provided, and due to the

- withdrawal of their counsel, Defendants were not present during the hearing on the sanctions
application. The extreme sanction of preclusion — which here may have consequences akin to

dismissal -- is thus all the more unwarranted, if not a due process violation. See World Wide

 

12
Polymers, Inc., 694 F.3d at 160 (“{plarties must be given notice and an opportunity to respond
before a cause of action, or potential remedy, is dismissed as a sanction for failure to comply
with court orders”).

With respect to the third factor, prejudice to Plaintiff, Plaintiff has suffered no prejudice
due to any discovery issues. As of the date of entry of the Preclusion Order, Non-Debtor
Defendants produced hundreds of pages of documents. Further, Non-Debtor Defendants
completed their production months before the close of discovery and depositions were not
conducted without the benefit of necessary document disclosure. In fact, Non-Debtor
Defendants produced practically all outstanding documents to Plaintiff before depositions were
held and months before the close of discovery. It is clear that no tactical advantage was sought
or achieved by the delay in providing the requested discovery. Further, Non-Debtor Defendants
reimbursed the costs incurred by counsel for Plaintiff in making his Motions to Compel.
Plaintiff therefore has not suffered any modicum of prejudice as a result of bringing any
application. Preclusion is therefore unwarranted. See Passlogix, Inc., 708 F. Supp. 2d at 421
(“[p]reclusion is a harsh sanction preserved for exceptional cases where a ... party’s failure to
provide the requested discovery results in prejudice to the requesting party”); Titan Indus. Corp.
1995 WL 438843, at *4 (“[a]bsent such a showing of prejudice, there is simply no occasion to
consider the type of remedies [e.g. preclusion] suggested by defendant’’).

Finally, with respect to the fourth factor, no continuance is even required, as the
outstanding discovery was produced well in advance of the November discovery cut-off, and
Non-Debtor Defendants further made themselves available for deposition well in advance of the
close of discovery and sufficiently after the production of documents.

Put simply, none of the relevant factors support imposing the Preclusion Order, including

13
the most important factor of prejudice to Plaintiff. Non-Debtor Defendants further submit that
distinctly lesser sanctions, if anything, were appropriate to address any identified non-
compliance with discovery obligations, such as payment of fees and costs — the payment of
which was in fact directed, and in fact was complied with. Yet, the Motion for Reconsideration
seeking to vacate the harsh Preclusion Order was denied. We respectfully submit this was in
error.

Magistrate Judge Orenstein based his decision denying the Motion for Reconsideration
on his holding that “the movants failed to identify any factual matter that existed at the time of
the original decision to impose a discovery sanction or any previously asserted legal argument
that I overlooked, and I concluded that the sanction I imposed did not effect a manifest
injustice.” ECF Doc. No. 153. Based on the factors identified and discussed above, Non-Debtor
Defendants respectfully disagree. Neither the facts nor governing law support the Preclusion
Order. As demonstrated, at the time the Preclusion Order was entered, Non-Debtor Defendants
had already made significant efforts to comply with their discovery obligations. In fact, since
having retained MHH, Non-Debtor Defendants promptly rectified any deficiencies — making
clear there was no bad faith or willful refusal to comply. Plaintiff has not suffered prejudice.
The Preclusion Order was thus unsupported by the facts and contrary to the governing law.

Further, Non-Debtor Defendants submit that it was a manifest injustice for Magistrate
Judge Orenstein to issue the Preclusion Order on July 24, 2019 when no Defendants were present
or represented, given that they were in-between counsel at the time. Indeed, imposing the severe
sanction of preclusion without providing due notice and an opportunity to be heard is a due
process violation. See Roadway Exp., Inc. v. Piper, 447 U.S. 752, 766 (1980) (sanctions “should

not be assessed lightly or without fair notice and an opportunity for a hearing on the record”);

14
Case 2:18-cv-01600-MKB-JO Document 158 Filed 10/03/19 Page 15 of 16 PagelD #: 1606

Martin v. Brown, 63 F.2d 1252, 1262 (3d Cir. 1995) (“[t]he Due Process Clause of the Fifth
Amendment requires a federal court to provide notice and an opportunity to be heard before
sanctions are imposed on a litigant or attorney”). For this reason alone the Preclusion Order
should be vacated. See World Wide Polymers, Inc., 694 F.3d at 160 (“[p]arties must be given
notice and an opportunity to respond before a cause of action, or potential remedy, is dismissed
as a sanction for failure to comply with court orders”).

In sum, in light of the facts, inter alia, that (i) Non-Debtor Defendants were not present at
the hearing where the Magistrate Judge Orenstein issued the Preclusion Order, (ii) Non-Debtor
Defendants’ non-compliance was not substantial, not willful, and was promptly remedied, (iii)
Plaintiff was not prejudiced, and (iv) lesser sanctions or corrective measures were available,
imposed, and sufficient, the sanction of preclusion here was unwarranted, contravened governing
law, and would result in manifest injustice. Reconsideration of the Preclusion Order therefore

should have been granted.

15
Case 2:18-cv-01600-MKB-JO Document 158 Filed 10/03/19 Page 16 of 16 PagelD #: 1607

CONCLUSION
For all the foregoing reasons, Non-Debtor Defendants object to the September 19, 2019
order by Magistrate Judge Orenstein denying the Motion for Reconsideration of his July 24,
2019 Preclusion Order, and respectfully submit that the Preclusion Order should be vacated so
that the Court can ultimately issue a decision in this case based on the merits.
Dated: Garden City, New York
October 3, 2019

MORITT HOCK & HAMFOFF LLP

By: /s/ Danielle J. Marlow
Michael Cardello I, Esq.
Danielle. J. Marlow, Esq.
Kelly D. Schneid, Esq.

400 Garden City Plaza

Garden City, New York 11530
(516) 873-2000

Attorneys for Non-Debtor Defendants

16
2033 196v3
